Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are currently pending in this application, and are considered in this Office action. 
Election/Restrictions
Applicant's election without traverse of Species A of Figs. 1-10 in the reply filed May 28, 2021 is acknowledged. Claims 1-19 are drawn to elected species A, and are considered in this Office action.
Specification
The abstract of the disclosure is objected to because the abstract contains phrase which can be implied, "according to the present invention". It should avoid using phrases which can be implied. Correction is required. 
The disclosure is objected to because of the following informalities: “pulser connecting shaft” (7 occurrences on pp. 48, 49, 85, 117, 118, 134) should be changed to “pulsator connecting shaft”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 11-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites “the tub”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites “the plurality of first planetary gear rotation shafts” (line 9), “the plurality of second planetary gear rotation shafts” (line 11), “the plurality of planetary gears” (lines 10, 12). There is insufficient antecedent basis for these limitations in the claim. This rejection affects all claims dependent on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirochika et al. (JPH 05131079 A, cited in IDS, Machine English translation is attached to this Office action), hereinafter Hirochika.
Regarding claim 1, Hirochika discloses a laundry processing apparatus (Fig. 1) comprising an outer tub (12); an inner tub (13) disposed inside the outer tub (12); a pulsator (21) provided in a lower portion of the inner tub (Fig. 1); a blade (24) provided below the pulsator (21); a driving motor (37) disposed outside the outer tub and rotating a washing shaft (lower portion of 28); a pulsator connecting shaft (27) which penetrates a lower side surface of the outer tub and rotates the pulsator (Fig. 1); a blade connecting shaft (upper portion of 28) which penetrates the lower side surface of the outer tub and rotates the blade (Fig. 1); and a gear module (31-33) disposed outside the outer tub, and transmitting a rotational force of the washing shaft to the pulsator connecting shaft and the blade connecting shaft (e.g. para 13). In the arrangement disclosed by Hirochika, the washing shaft and the blade connecting shaft are integrally formed as the shaft (28). Hirochika does not disclose that the washing shaft and the blade connecting shaft are separate shafts. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the shaft (28) as 
Regarding claim 2, Hirochika discloses that the blade connecting shaft (upper portion of 28) is disposed to penetrate a center of the pulsator connecting shaft (27, Fig. 1). 
Regarding claim 3, in the arrangement disclosed by Hirochika, the gear module (31-33) is provided in such a manner that the blade connecting shaft (upper portion of 28) is rotated in a same rotation direction and at a same rotation speed as the washing shaft (lower portion of 28), and the pulsator connecting shaft (27) is rotated at a rotation speed lower than the rotation speed of the washing shaft (lower portion of 28, paras 13, 18).
Regarding claim 4, in the laundry treatment apparatus disclosed by Hirochika, the blade (24) is all covered (i.e. with water) when viewed from an upper side to a lower side of the pulsator, i.e. when tub is filled with water during washing, and it is capable to pump the washing water upward to an upper end of the inner tub (shown as arrows in Fig. 1).
Regarding claim 6, Hirochika discloses that the washing shaft (28) penetrates a dewatering shaft (lower portion of 26); an inner tub connecting shaft (upper portion of 26) which has an upper portion that is fixed to the inner tub, and penetrates the lower side surface of the outer tub (Fig. 1), a clutch (34) which switches an integral rotation of the dewatering shaft and the washing shaft (para 13); and that the gear module 
Regarding claim 7, Hirochika discloses that the pulsator connecting shaft (27) and the blade connecting shaft (28) are disposed to penetrate a center, i.e. are disposed inside, of the inner tub connecting shaft (26, Fig. 1).
Regarding claim 8, Hirochika discloses that the gear module (see annotated Fig. 1 below) comprises an input gear (33) which rotates integrally with the washing shaft (fixed to 28); an intermediate reduction gear (32), that meshes with the input gear (33), and a main rotary wing gear (31) that meshes with the intermediate reduction gear (32) and is fixed to an end of the pulsator connecting shaft (27, Fig. 1, para 13). The disclosed central input gear (33) is interpreted as the claimed sun gear. The disclosed intermediate reduction gear arrangement (32) is interpreted as an arrangement of a plurality of planetary gears (horizontal geared elements) engaged and rotated with an outer circumferential surface of the sun gear (33), and a carrier which has a plurality of planetary gear rotation shafts which are connected to each other, that penetrate a 

    PNG
    media_image1.png
    388
    714
    media_image1.png
    Greyscale

Regarding claim 9, in the gear arrangement disclosed by Hirochika, an inner tub connecting shaft (26) has an upper portion fixed to the inner tub and penetrates the lower side surface of the outer tub (Fig. 1), and the carrier is integrally and rotatably connected with the inner tub connecting shaft (see annotated Fig. 1 above).
Claim(s) 1-4, 8, 11-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirochika et al. (JPH 05131079 A, cited in IDS, Machine English translation is attached to this Office action), hereinafter Hirochika and Meng (CN 201021477 Y, Machine English translation is attached to this Office action), hereinafter Meng.
Regarding claim 1, Hirochika discloses a laundry processing apparatus (Fig. 1,) comprising an outer tub (12); an inner tub (13) disposed inside the outer tub (12); a pulsator (21) provided in a lower portion of the inner tub (Fig. 1); a blade (24) provided below the pulsator (21); a driving motor (37) disposed outside the outer tub and rotating a washing shaft (lower portion of 28); a pulsator connecting shaft (27) which penetrates a lower side surface of the outer tub and rotates the pulsator (Fig. 1); a blade connecting shaft (upper portion of 28) which penetrates the lower side surface of the outer tub and rotates the blade (Fig. 1); and a gear module (31-33) disposed outside the outer tub, and transmitting a rotational force of the washing shaft to the pulsator connecting shaft and the blade connecting shaft (para 13). In the arrangement disclosed by Hirochika, the washing shaft and the blade connecting shaft are integrally formed as the shaft (28). Hirochika does not disclose that the washing shaft and the blade connecting shaft are separate shafts.
Meng teaches a gear module (e.g. Fig. 1) for the laundry processing apparatus comprising an input shaft (1), and output shafts (9, 10), and that the output shafts are separate from the input shaft and are connected to the input shaft via gear components (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the gear module in the laundry processing apparatus disclosed by Hirochika with the gear arrangement having separate input and output shafts taught by Meng, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known 
Regarding claim 2, in the arrangement taught by Meng (e.g. Fig. 1), the output shaft (10) penetrates a center, i.e. is disposed inside, of the output shaft (9, Fig. 1). 
Regarding claim 3, in the arrangement disclosed by Hirochika, the blade connecting shaft (upper portion of 28) is rotated in a same rotation direction and at a same rotation speed as the washing shaft (lower portion of 28), and the pulsator connecting shaft (27) is rotated at a rotation speed lower than the rotation speed of the washing shaft (para 18). Further, in the gear arrangement taught by Meng (e.g. Fig. 1), the output shaft (9) is connected to the input shaft (1) via the upper sun gear (8), the planetary gears (4, 7), the lower sun gear (5), and it is capable to rotate in the same rotation direction and at a same rotation speed as the input shaft (1), if same gear ratios are utilized; and the output shaft (10) is connected to the input shaft (1) via the carrier (12), the planetary gears (4), and the lower sun gear (5), and it is capable to rotate at a rotation speed lower than the rotation speed of the input shaft (1).
Regarding claim 4, in the arrangement disclosed by Hirochika, the diameter of the pulsator (21) is equal or greater than the diameter of the blade (22), and thus, the blade is all covered when viewed from an upper side to a lower side of the pulsator, as claimed, and it is capable to pump the washing water upward to an upper end of the inner tub (shown as arrows in Fig. 1).
Regarding claim 8, the schematically shown gear arrangement taught by Meng (e.g. in Fig. 1) comprises a sun gear (5) engaged with the input shaft (1); a plurality of planetary gears (4) engaged with an outer circumferential surface of the sun gear (5); a carrier (12); a ring gear (3) internally in contact with and engaged with the plurality of planetary gears (4), the output shaft (9) rotates integrally with the sun gear (4), and the output shaft (10) rotates integrally with the carrier (12). The schematically shown carrier is implicitly taught as having a plurality of planetary gear rotation shafts connected to each other that penetrate a central portion of the plurality of planetary gears respectively; and the schematically shown ring gear is implicitly taught as being internally in contact with and engaged with the plurality of planetary gears. In the laundry treatment apparatus of Hirochika modified with the gear arrangement of Meng, the sun gear rotates integrally with the washing shaft; the blade connecting shaft rotates integrally with the sun gear, and the pulsator connecting shaft rotates integrally with the carrier, as claimed.
Regarding claim 11, the schematically shown gear arrangement taught by Meng (e.g. in Fig. 1), comprises a first sun gear (5) to which an upper portion of the input shaft (1) is fixed; a second sun gear (8) to which a lower portion of the output shaft (9) is fixed; a plurality of first planetary gears (4) engaged and rotating with an outer 
Regarding claim 12, in the arrangement taught by Meng, the output shaft (9) rotates integrally with the second sun gear (8), and the output shaft (10) rotates integrally with the carrier (12). Thus, in the laundry treatment apparatus disclosed by Hirochika and modified with Meng, the blade connecting shaft (28) rotates integrally with the sun gear and the pulsator connecting shaft rotates integrally with the carrier, as claimed.
Regarding claim 13, in the arrangement taught by Meng, the lower portion of the output shaft (10) is fixed to the carrier (12, e.g. Fig. 1). Thus, in the laundry treatment apparatus disclosed by Hirochika and modified with Meng, the pulsator connecting shaft) is fixed to the carrier, as claimed.
Regarding claim 14, in the arrangement taught by Meng (e.g. Fig. 1), the output shaft (10) penetrates the output shaft (9) and the second sun gear (8), the carrier (12) 
Regarding claim 15, in the arrangement taught by Meng (e.g. Fig. 1), the first sun gear (5) is disposed below the center connecting portion, that the second sun gear (8) is disposed above the center connection portion (e.g. Fig. 1).
Regarding claim 16, Meng teaches a ring gear housing (2) having an inner surface to which the ring gear (3) is fixed (Fig. 1). 
Regarding claim 18, Meng teaches that the input shaft (1) penetrates a lower side surface of the ring gear housing (2), and the output shaft (9) penetrates an upper side surface of the ring gear housing (2, e.g. Fig. 1). Thus, in the laundry treatment apparatus disclosed by Hirochika and modified with Meng, the washing shaft is disposed to penetrate a lower side surface of the ring gear housing, and the blade connecting shaft is disposed to penetrate an upper side surface of the ring gear housing, as claimed.
Regarding claim 19, Meng teaches that a lower portion of the output shaft (10) is fixed to the carrier (12), and that the output shaft (9) penetrates the gear housing (Fig. 1). Thus, in the laundry treatment apparatus disclosed by Hirochika and modified with Meng, a lower portion of the pulsator connecting shaft is fixed to the carrier, and the blade connecting shaft is disposed to penetrate an upper side surface of the ring gear housing, as claimed.
Claim(s) 5-7, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirochika et al. (JPH 05131079 A), hereinafter Hirochika, Meng (CN 201021477 Y), hereinafter Meng, and Lee et al. (US 2015/0184330 A1), hereinafter Lee.
The reliance of Hirochika and Meng is set forth supra.
Regarding claim 5, Hirochika discloses a driving motor support member (bracket) fixed to a lower side surface of the tub to support the driving motor (37, Fig. 1), and a gear housing that accommodates the gear module and supports the input pulley arrangement (35, Fig. 1). Hirochika does not disclose that the motor is supported by the gear housing.
Lee teaches a laundry processing apparatus (1, Fig. 1) comprising an outer tub; an inner tub (3) disposed inside the outer tub; an agitator (2) provided in a lower portion of the inner tub; a driving motor (100) disposed outside the outer tub and rotating an input shaft (2100, Fig. 3, para 62); an output shaft (2300) disposed to penetrate the lower side surface of the outer tub (Fig. 1); and a gear module (reduction assembly 2200) disposed outside the outer tub (Fig. 1), that transmits a rotational force of the input shaft to the output shaft, and a driving motor support member (case 2500) fixed to a lower side surface of the outer tub (Fig. 1) to support the driving motor (100), and accommodates the gear module (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the driving motor arrangement having driving motor attached to the gear module, as taught by Lee for the driving motor arrangement having the motor attached separately and rotating the washing shaft via pulley, as disclosed by Hirochika for the predictable result of generating a rotational force to rotate the washing shaft, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of 
Regarding claim 6, Hirochika discloses that the washing shaft (28) penetrates a dewatering shaft (lower portion of 26), a clutch (34) which switches an integral rotation of the dewatering shaft and the washing shaft (para 13); and an inner tub connecting shaft (upper portion of 26) which has an upper portion that is fixed to the inner tub, and penetrates the lower side surface of the outer tub. In the laundry treatment apparatus of Hirochika, the gear module is capable to transmit a rotational force of the dewatering shaft to the inner tub connecting shaft, e.g. via the clutch. Hirochika does not explicitly disclose the coupling arrangement of the clutch, the dewatering shaft and the inner tub connecting shaft.
Lee teaches that the input shaft (2110) penetrates a dewatering shaft (2410), and a clutch (coupling unit 300) which switches an integral rotation of the dewatering shaft and the input shaft (e.g. Fig. 8, para 75); and an inner tub connecting shaft (2430) which has an upper portion that is fixed to the inner tub, and penetrates the lower side surface of the outer tub, and that the gear module transmits a rotational force of the dewatering shaft to the inner tub connecting shaft (e.g. Fig. 8, para 81). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the dehydration arrangement of Lee for the dehydration arrangement disclosed by Hirochika for the predictable result of rotating the inner tub, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain 
Regarding claim 7, Hirochika discloses that the pulsator connecting shaft (27) and the blade connecting shaft (28) are disposed to penetrate a center, i.e. are disposed inside, of the inner tub connecting shaft (upper portion of 26, Fig. 1).
Regarding claim 10, Hirochika discloses an inner tub controlling component (26, e.g. Fig. 1). The disclosed component is interpreted as a combination of a dewatering shaft (lower portion of 26); an inner tub connecting shaft (upper portion of 26) which has an upper portion that is fixed to the inner tub and penetrates the lower side surface of the outer tub, and a gear housing (middle portion, Fig. 1). In the arrangement disclosed by Hirochika modified with the gear arrangement of Meng, the upper portion of the dewatering shaft and a lower portion of the inner tub connecting shaft are fixed to the ring gear housing, as claimed. Hirochika further discloses a clutch (34) which switches an integral rotation of the dewatering shaft and the washing shaft (para 13). 
Further Lee teaches a dewatering shaft (2410) to which the input shaft (2110) is disposed to penetrate (Fig. 8); a clutch (300) which switches an integral rotation of the dewatering shaft and the input shaft (e.g. Fig. 8, para 75); and an inner tub connecting shaft (2430) which has an upper portion that is fixed to the inner tub, and is disposed to penetrate the lower side surface of the outer tub (Fig. 1), that the gear module comprises a ring gear housing (2420) which has an inner side surface to which the ring gear (2230) is fixed, to which an upper portion of the dewatering shaft is fixed, and to which a lower portion of the inner tub connecting shaft is fixed (e.g. Fig. 8, para 79). It would have been obvious before the effective filing date of the claimed invention for one 
Regarding claim 17, Hirochika discloses an inner tub controlling component (26, e.g. Fig. 1). The disclosed component is interpreted as a combination of a dewatering shaft (lower portion of 26); an inner tub connecting shaft (upper portion of 26) which has an upper portion that is fixed to the inner tub and penetrates the lower side surface of the outer tub, and a gear housing (middle portion, Fig. 1). In the arrangement disclosed by Hirochika modified with the gear arrangement of Meng, the upper portion of the dewatering shaft and a lower portion of the inner tub connecting shaft are fixed to the ring gear housing, as claimed. Hirochika further discloses a clutch (34) which switches an integral rotation of the dewatering shaft and the washing shaft (para 13).
Further, Lee teaches a dewatering shaft (2410) which has an upper portion that is fixed to the ring gear housing (2420, Fig. 8, para 79); a clutch (300) which switches an integral rotation of the dewatering shaft and the input shaft (.g. Fig. 8, para 75); and an inner tub connecting shaft (2430) which has an upper portion that is fixed to the inner tub, and is disposed to penetrate the lower side surface of the outer tub, and a lower portion fixed to the ring gear housing (Fig. 8, para 79). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711